United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2206
                         ___________________________

                                     Robert Ford

                         lllllllllllllllllllllMovant - Appellant

                                           v.

                              United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                            Submitted: October 16, 2018
                               Filed: March 6, 2019
                                  ____________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________
SMITH, Chief Judge.

      On July 19, 2012, a jury found Robert Ford guilty of kidnapping but acquitted
him on the charge of sexual abuse of an incapacitated person. The district court1 then
sentenced Ford to 36 months’ imprisonment. Ford appealed that conviction, and we
affirmed. See United States v. Ford, 726 F.3d 1028, 1029 (8th Cir. 2013). Ford then


      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
moved to vacate, set aside, or correct his sentence in the district court. See 28 U.S.C.
§ 2255. Ford claimed ineffective assistance of counsel based on his counsel’s alleged
failure to impeach his accuser’s credibility. The district court denied Ford’s motion
without holding an evidentiary hearing.

       Ford now appeals that denial, arguing that the district court erred in denying
his § 2255 motion and declining to hold an evidentiary hearing. For the reasons stated
below, we affirm.

                                 I. Background
      In December 2011, Ford was charged with sexually assaulting and kidnapping
Christina Weston. Weston claimed Ford assaulted her while she was sleeping and
then confined her in her bedroom to prevent her from reporting the assault.

      The court appointed Stacy Kooistra as Ford’s counsel. Kooistra represented
Ford through the end of his jury trial. In preparation for trial, Kooistra sought and
secured a court-appointed investigator, Tim Mulloy, and two court-appointed medical
experts. Kooistra also successfully subpoenaed phone records to assist in establishing
a timeline for relevant events.

      At trial, the government called Eric Sherman and Michelle Red Earth as
witnesses. Sherman and Red Earth had been at Weston’s house drinking with her and
Ford the night before the alleged assault. Both also slept at Weston’s house that night.

       Sherman testified that he and Red Earth arose around 11 or 11:30 a.m. on the
morning of the alleged assault. About 15 or 20 minutes after waking, Sherman heard
noise coming from Weston’s bedroom. He went to investigate, but Ford stepped out
of the room just as Sherman approached and closed the door behind him. Ford told
Sherman that Weston was “having a fit, an attack” and that he had “better go check
on her.” Trial Tr. at 41, United States v. Ford, No. 4:11-cr-40116-KES-1 (D.S.D.

                                          -2-
October 25, 2012), ECF No. 87. Sherman described Ford as upset. When Sherman
entered the room, he found Weston on the floor “sobbing,” with red marks on her
arms. Id. When asked what was wrong, Weston told Sherman “that f***ing Bob” and
pointed towards the door. Id. at 42.

       Red Earth testified that she got up between 8 and 9 a.m. to go buy breakfast
supplies and then returned to Weston’s house. She testified to hearing a cry,
“something . . . horrible. . . . like a shattered soul” coming from Weston’s bedroom
sometime after returning. Id. at 56. Red Earth then found Weston on her bedroom
floor “in a heap, crying, trembling, broken.” Id. at 56–57. Weston told Red Earth that
Ford had done “wrong.” Id. at 57. Red Earth testified Weston had marks on her arms
and legs, which had not been present the night before.

       Weston also testified. Weston explained that she and Ford had once dated, but
they had stopped in 2008. Ford lost his home in the spring of 2011, and Weston
allowed him to live in her basement while he searched for new accommodations;
however, they did not rekindle their relationship during this time. Just as Sherman
and Red Earth had, Weston described the evening preceding the assault as involving
heavy alcohol consumption. At trial, she testified to awakening to pain in her genital
area between 7 and 9 a.m. the next morning and to seeing Ford “scrambling to get
[her] bottoms up and backing away.” Id. at 79. Weston claimed that she started
screaming and tried to leave the room, but Ford blocked her by standing in front of
the door and putting his leg up. She claimed that he also took her cell phone when he
left. She then testified she was unable to leave the room until Sherman arrived.
Weston also identified photos of the marks on her arms and legs; she said they were
bruises that Ford caused.

      When Kooistra cross-examined Weston, he highlighted inconsistencies
between her testimony and that of the other witnesses. Weston alleged the assault and
confinement occurred sometime between 7 and 9 a.m. In contrast, Sherman’s

                                         -3-
testimony suggested a later time frame. Kooistra also highlighted inconsistencies in
Weston’s own testimony. Although Weston initially stated she saw no clock in her
room, she later testified to seeing a clock. She also initially stated she awakened
several times during the night preceding the alleged assault. But she later testified to
being so incapacitated by alcohol and Ambien that she did not wake up when Ford
had sex with her. Kooistra also exposed inconsistencies in her testimony about the
amount of beer she consumed that night and the nature of Ford’s sexual acts.

       To conclude its case, the government called a forensic scientist, who testified
to the presence of Ford’s sperm in Weston’s genital area, and a physician’s assistant,
who testified to the freshness of the bruising on Weston’s arms and legs. Finally, the
government called the FBI agent who had interviewed Weston and Ford following
Weston’s allegations. The agent testified to his conversations with the victim and
suspect.

       After the close of the government’s case, Kooistra initiated Ford’s defense by
calling two expert witnesses: Drs. Eric Kutscher and Elizabeth Dimitrievich. Dr.
Kutscher testified as an expert in pharmacology. His testimony cast doubt on
Weston’s claim that she had been incapacitated during her sexual encounter with Ford
by the pills and alcohol consumed the evening prior; Dr. Kutscher concluded Weston
would have become more sober by dawn. Dr. Dimitrievich testified as an expect in
gynecology. Her testimony called into question Weston’s description of Ford’s sexual
acts. Dr. Dimitrievich concluded the condition of Weston’s genital area was
inconsistent with the type of acts Weston claimed Ford had perpetrated.

       Finally, Kooistra called Ford to testify on his own behalf. Ford averred that he
and Weston had consensual sex around 10:30 a.m. of the morning in question. He
testified that after their encounter, they chatted and eventually discussed his
upcoming testimony against her in a tribal assault case; Ford had been scheduled to
testify against Weston for assaulting him on a prior occasion. Ford had previously

                                          -4-
obtained permission from the court to ask questions related to the assault charges
against Weston. Ford claimed that, after they discussed his upcoming testimony that
morning, Weston began screaming at him. Ford alleged that he called Weston’s
mother after Weston began asking for her. Ford denied confining Weston to her
bedroom, bruising her, or taking her cell phone.

       The jury returned a verdict of not guilty on the charge of sexual assault of an
incapacitated person and a verdict of guilty on the charge of kidnapping. The district
court then sentenced Ford to 36 months’ imprisonment, a downward variance from
the Guidelines range of 121 to 151 months. Ford appealed his sentence, arguing that
he could not be convicted of kidnapping since he had been acquitted of sexual
assault. He also contested the district court’s jury instructions, as well as its denial of
his motions for judgment of acquittal and for a new trial. We affirmed Ford’s
sentence. Ford, 726 F.3d at 1029.

       In October 2015, Ford filed for relief under 18 U.S.C. § 2255. Ford claimed
ineffective assistance of counsel based on Kooistra’s alleged failure to impeach
Weston’s credibility. The district court denied Ford’s motion without holding an
evidentiary hearing. Ford now appeals that denial, arguing that the district court erred
in denying his § 2255 motion and in declining to hold an evidentiary hearing.

                                     II. Discussion
                         A. Ineffective Assistance of Counsel
       On appeal, Ford’s principal argument is that Kooistra rendered ineffective
assistance of counsel at trial in violation of the Sixth Amendment. Ford argues the
district court thus erred in denying his § 2255 motion to vacate, set aside, or correct
his sentence. Ford specifically alleges Kooistra was ineffective in failing to
thoroughly investigate Weston and in failing to effectively impeach her. Ford’s
argument fails.



                                           -5-
       We review the merits of Ford’s ineffective-assistance claim de novo. Adams
v. United States, 869 F.3d 633, 634 (8th Cir. 2017). We do so mindful of the Supreme
Court’s directive that “[j]udicial scrutiny of counsel’s performance must be highly
deferential.” Strickland v. Washington, 466 U.S. 668, 689 (1984).

       For Ford to prevail on his ineffective-assistance claim, he must satisfy both
prongs of the two-part test announced by the Supreme Court in Strickland. Id. at 687.
First, Ford must show that, with respect to each instance of alleged ineffectiveness,
Kooistra “made errors so serious that counsel was not functioning as the ‘counsel’
guaranteed [Ford] by the Sixth Amendment.” Id. Generally, counsel enjoys a “strong
presumption that [his] conduct falls within the wide range of reasonable professional
assistance.” Id. at 689. Furthermore, “the defendant must overcome the presumption
that, under the circumstances, the challenged action might be considered sound trial
strategy.” Id. (internal quotation omitted).

      [S]trategic choices made after thorough investigation of law and facts relevant
      to plausible options are virtually unchallengeable; and strategic choices made
      after less than complete investigation are reasonable precisely to the extent that
      reasonable professional judgments support the limitations on investigation. In
      other words, counsel has a duty to make reasonable investigations or to make
      a reasonable decision that makes particular investigations unnecessary.

Id. at 690–91.

       Second, even if Ford satisfies Strickland’s first prong, counsel’s errors would
only warrant reversal if Ford could prove “that the deficient performance prejudiced
the defense.” Id. at 687. “It is not enough for the defendant to show that the errors had
some conceivable effect on the outcome of the proceeding.” Id. at 693. Rather, “[t]he
defendant must show that there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A



                                          -6-
reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Id. at 694.

        Because the defendant must satisfy both prongs of the Strickland test to
succeed on an ineffective-assistance claim, a court may decide such a claim by
addressing either prong. “[T]here is no reason for a court deciding an ineffective
assistance claim to approach the inquiry in the same order or even to address both
components of the inquiry if the defendant makes an insufficient showing on one.”
Id. at 697.

       In its order, the district court focused on the prejudice prong. The court held
that Ford had not been prejudiced by Kooistra’s alleged errors because the jury had
sufficient objective evidence of guilt before it to convict Ford, irrespective of
Weston’s supposed character for dishonesty. For support, the court highlighted the
considerable evidence of guilt—apart from Weston’s testimony—offered at trial. The
court noted the documented bruising on Weston’s arms and legs. It noted Sherman’s,
Red Earth’s, and the physician’s assistant’s testimony that Weston’s bruising
appeared fresh on the morning of the incident. It cited Sherman and Red Earth’s
testimony about a commotion in Weston’s bedroom around the time of the alleged
assault. And, it construed the record of a cell phone call by Ford to Weston’s mother
as supporting Weston’s claim that Ford took her phone. We agree with the district
court that the jury had sufficient objective evidence of guilt to convict Ford.

        Ford reads the district court’s opinion as “impliedly conclud[ing], for purposes
of its analysis, that trial counsel was ineffective but no harm, no foul.” Appellant’s
Br. at 10. In fact, the district court made no such finding. The magistrate judge’s
report and recommendation, which the district court adopted in full, described
Kooistra’s investigation as “well above the standard of performance required by the
Sixth Amendment,” and his impeachment of Weston as “not deficient.” R. & R. at 32,
37, Ford v. United States, 4:15-cv-04152-KES (D.S.D. Aug. 18, 2016), ECF No. 28.

                                          -7-
On this record, we conclude that Kooistra was not ineffective in his representation of
Ford.

                               1. Failure to Investigate
       Ford alleges Kooistra rendered ineffective assistance by failing to thoroughly
investigate Weston. Ford claims Kooistra would have discovered additional evidence
to impeach Weston’s credibility had he performed a more thorough investigation.
Specifically, Ford claims Kooistra would have identified as witnesses (1) Nathan
Sunderland, an ex-boyfriend who had obtained a protection order against Weston; (2)
Erika Dewald-Hoss, Weston’s ex-husband’s wife, who considered Weston dishonest;
(3) Lee Hoss, Weston’s ex-husband, who had allegedly been the subject of false
allegations by Weston; and (4) Kent Bucher, an ex-boyfriend who also allegedly had
knowledge of Weston’s dishonest character. Ford argues Kooistra could have used
these witnesses both to provide testimony regarding Weston’s character for
untruthfulness and to provide impeachment evidence for Weston’s cross-examination.

       Though Ford characterizes Kooistra’s investigation as lacking, the record
actually shows that Kooistra dedicated substantial time and resources to researching
Weston’s background. Kooistra met with a tribal prosecutor to obtain information
about Weston. Kooistra also requested and obtained a court-qualified investigator,
Mulloy, to assist with trial preparation. Shortly thereafter, Kooistra asked Ford to be
ready to brief Mulloy with all he knew about Weston. Kooistra spent several hours
both on the phone and in-person discussing Ford’s case with Mulloy. Kooistra
specifically directed Mulloy to interview the tribal court clerk, Kristi Bietz, and any
family members or third parties with knowledge of the relationship between Weston
and Ford. After a conversation with Ford’s former attorney, Lori Sanford, Kooistra
also directed Mulloy to interview Hoss.

       Sanford described Weston as a partier who liked to drink and argue, but she
directed Mulloy to the tribal court offices for actual records. As a result of his

                                         -8-
interview with Bietz, Mulloy determined that he and Kooistra had all the available
files on Weston. Bietz communicated to Mulloy that files concerning protection
orders against Weston by Hoss and Dewald-Hoss “have been dismissed,” “were put
on hold for one year,” and “were not reinstated.” Interview Notes at 1–2, United
States v. Ford, 4:15-cv-04152-KES (D.S.D. Oct. 1, 2015), ECF No. 5-4. Kooistra
stated that he directed Mulloy to interview Hoss, but Mulloy provided him with no
useful information concerning Hoss. Mulloy’s report on Weston’s files contained no
mention of a protection order by Sunderland against Weston. Kooistra and Mulloy
found no evidence of Sunderland’s protection order against Weston before trial. Later
investigation uncovered a protection order filed in Minnestota state court.
Nevertheless, we cannot say that Kooistra unreasonably failed to discover this
information.

       Reasonable professional judgment is not infallible. Failure to discover a
particular piece of marginally helpful information does not render legal representation
constitutionally deficient. See Strickland, 466 U.S. at 690–91. Kooistra and Mulloy
conducted a thorough investigation, and their imperfect investigation has not been
shown to be ineffective representation. “[A] particular decision not to investigate
must be directly assessed for reasonableness in all the circumstances, applying a
heavy measure of deference to counsel’s judgments.” Id. at 691.

      In total, Mulloy conducted 28 hours of investigative work in connection with
Ford’s case—falling just shy of spending his entire investigative budget. Kooistra
averred that Ford was aware of the information Mulloy had obtained (and not
obtained), and Ford never expressed that they had avenues “left unconsidered or
unexplored.” Aff. of Stacy Kooistra at 7, United States v. Ford, 4:15-cv-04152-KES
(D.S.D. Dec. 21, 2015), ECF No. 16.

      Kooistra and Mulloy interviewed a variety of individuals connected to Weston
and Ford, but they ultimately relied on the files the tribal court provided. Kooistra

                                         -9-
admitted he would have liked to have had more information about Weston to assist
in Ford’s defense. But we cannot say that he performed in an objectively
unreasonable manner in relying primarily on the tribal court records.

       Kooistra and Mulloy dedicated a significant amount of time and money to
investigating Weston. Indeed, Ford himself essentially acknowledged this when he
wrote to Kooistra after trial: “Want to take a moment here to say thank you. You’ve
worked very hard on my case and I am very grateful. Thanks for getting the first
charge acquitted and hopefully we will get the 2nd charge acquitted also. . . . You’ve
gotten me this far and it’s a lot farther than everyone expected.” Letter from Ford to
Kooistra at 1, United States v. Ford, 4:15-cv-04152-KES (D.S.D. Dec. 21, 2015),
ECF No. 16-1.

      We conclude that Kooistra’s investigation of Weston demonstrated reasonable
professional judgment and thus was not constitutionally deficient.

                                2. Failure to Impeach
       Because Kooistra conducted a reasonable investigation, Ford must clear a high
bar to successfully challenge the strategic litigation decisions derived from that
investigation. Ford claims Kooistra rendered ineffective assistance by failing to
effectively impeach Weston’s credibility. Ford specifically argues Kooistra should
have cross-examined Weston about allegations made by Weston’s ex-husband, her
ex-husband’s wife, and an ex-boyfriend. He also implies Kooistra should have called
these individuals as character witnesses against Weston. Ford further argues Kooistra
should have called the tribal court clerk to testify about pending assault charges
against Weston.

                     a. Failure to Sufficiently Cross-Examine
     “[T]he Eighth Circuit has found constitutionally deficient performance of trial
counsel based on ineffective cross-examination where counsel allowed inadmissible

                                        -10-
devastating evidence before the jury or when counsel failed to cross-examine a
witness who made grossly inconsistent prior statements.” United States v. Orr, 636
F.3d 944, 952 (8th Cir. 2011) (internal quotation omitted). This is not such a case.

       Kooistra cross-examined Weston extensively, but Ford argues Kooistra should
have cross-examined Weston specifically about her relationship with Dewald-Hoss
based on Dewald-Hoss’s letter to the court in which she described Weston as a liar
and a gossip. Dewald-Hoss’s letter references a protection order against Weston and
alleges Weston falsely accused Dewald-Hoss and her husband of kidnapping
Weston’s children. Ford contends Kooistra’s failure to highlight the letter rendered
representation ineffective. We disagree. Kooistra possessed the professional
discretion to determine the strategic value of using the letter for impeachment. In his
affidavit, Kooistra explained that because he found no record of a legal action
involving Dewald-Hoss on file in the tribal court, he could not accurately evaluate the
usefulness of raising the issue at trial. Mulloy’s investigation of Dewald-Hoss’s
husband likewise yielded no useable information on the subject.

       We cannot say Kooistra’s decision not to rely on an unsworn letter from
Weston’s ex-husband’s new wife for impeachment purposes was unreasonable.
Because Kooistra thoroughly investigated Weston’s relationship with Hoss and
Dewald-Hoss, his “strategic choices . . . are virtually unchallengeable.” Strickland,
466 U.S. at 690. Moreover, because “[w]e generally entrust cross-examination
techniques, like other matters of trial strategy, to the professional discretion of
counsel,” United States v. Villalpando, 259 F.3d 934, 939 (8th Cir. 2001), we cannot
say Kooistra acted unreasonably in declining to cross-examine Weston about the
allegations in Dewald-Hoss’s letter.

       A similar logic applies to the alleged protection order by Sunderland against
Weston. Mulloy’s interview with Bietz, the tribal court clerk, yielded no record of an
action involving Sunderland. Kooistra therefore could have reasonably concluded its

                                         -11-
impeachment value was negligible. The order of protection that Sunderland obtained
was actually a mutual restraining order, meaning the court restrained both Weston and
Sunderland. Evidence of such an order would not have meaningfully assisted
Kooistra in depicting Weston as dishonest.

      Lastly, by focusing on Kooistra’s alleged missteps on cross-examination, Ford
overly discounts Kooistra’s considerable success. During his cross-examination of
Weston, Kooistra highlighted multiple inconsistencies in her testimony about the
alleged sexual assault and kidnapping. For example, Kooistra highlighted
inconsistencies in Weston’s and Sherman’s testimony about the timing of the events
in question. He also highlighted inconsistencies in Weston’s testimony about when
and how she received the bruises on her arms and legs; her and Ford’s living
arrangements; the nature of Ford’s sexual advances; and the amount of alcohol
consumed during the evening with Ford, Sherman, and Red Earth. Kooistra’s cross-
examination elicited testimony that significantly undermined Weston’s credibility.
Ultimately, taking into account all the testimony, the jury acquitted Ford of the sexual
assault charges.

     Accordingly, we reject Ford’s claim that Kooistra’s cross-examination of
Weston amounted to ineffective assistance of counsel.

                             b. Failure to Call Witnesses
        “The decision not to call a witness is a virtually unchallengeable decision of
trial strategy.” United States v. Staples, 410 F.3d 484, 488 (8th Cir. 2005) (internal
quotations omitted). Nevertheless, Ford argues Kooistra was ineffective in not calling
Bietz, the tribal court clerk, to testify to the tribal charges against Weston for
assaulting Ford. Ford also argues Kooistra was ineffective “because, although
[Weston] had a reputation in the community for being untruthful and specific
witnesses were identified who could have impeached her credibility, not a single
impeachment witness was called to testify.” Appellant’s Br. at 23.

                                         -12-
        Ford argues that evidence of the tribal charges against Weston would have
demonstrated that Weston had a motive to fabricate retaliatory charges against him.
Kooistra in fact elicited some information about the charges and Ford’s scheduled
testimony against Weston during his direct examination of Ford. Kooistra acted
within his discretion in attempting to introduce evidence of Ford’s charges against
Weston through Ford’s direct testimony rather than by calling Bietz. We therefore
cannot say Kooistra was unreasonable in deciding not to call Bietz as a witness.
Kooistra’s strategy for eliciting testimony about Ford’s assault allegations against
Weston may not have been ideal. However, our law does not call for an ideal defense:
it calls for a reasonable defense. See Staples, 410 F.3d at 488.

      Ford further suggests that, absent calling Bietz, Kooistra should have pushed
him harder for details about Weston’s assault charges and his scheduled testimony
against her; however, Kooistra may reasonably have determined that pushing
Ford—his own witness—too hard on the stand would have undermined his own case.
Ultimately, the jury nonetheless learned of the charges during Kooistra’s direct
examination of Ford, as well as during the government’s cross-examination of Ford.

       Kooistra’s decision not to call Dewald-Hoss, Hoss, or Sunderland as potential
character witnesses also was within the discretion of counsel, and his decision not to
do so was not ineffective assistance. We afford counsel’s decision in such matters
some deference because “there is considerable risk inherent in calling any witness[;]
if the witness does not hold up well on cross-examination, the jurors might draw
unfavorable inferences against the party who called him or her.” Id. at 489.

       Calling Dewald-Hoss and Hoss as witnesses clearly could have presented such
a risk. A jury may not have considered Weston’s ex-husband and her ex-husband’s
new wife—veterans of a contentious custody battle involving Weston’s children—as
reliable witnesses. Even if viewed as a failure to call two potentially helpful



                                        -13-
witnesses, such a failure does not necessarily amount to ineffective representation.
See English v. United States, 998 F.2d 609, 613 (8th Cir. 1993).

       Similarly, even if Kooistra had identified Sunderland as a potential witness
before trial, we cannot say declining to call him as a witness would have amounted
to ineffective assistance. Sunderland and Weston’s mutual protection order indicates
that both parties acted aggressively toward the other. “[B]ecause [Sunderland’s]
testimony was potentially damaging and would not have exonerated [Ford], counsel’s
decision not to call [him] to testify at [Ford’s] trial [would] not [have been]
objectively unreasonable.” Orr, 636 F.3d at 956 (quoting United States v. Watkins,
486 F.3d 458, 465 (8th Cir. 2007), vacated on other grounds, 552 U.S. 1091 (2008)).

      Ford’s criticism of Kooistra’s witness selection likewise unreasonably
discounts Kooistra’s considerable success at trial. Kooistra called two impeaching
witnesses, Drs. Kutscher and Dimitrievich, who offered medical testimony
undercutting Weston’s version of events. Dr. Kutscher’s testimony mitigated
Weston’s claim that drugs and alcohol incapacitated her during her sexual encounter
with Ford, and Dr. Dimitrievich’s testimony undermined Weston’s claim that Ford
had anally penetrated her.

       Kooistra explains in his affidavit that “a strategically effective way to attack
Ms. Weston’s credibility would be to engage science, as such would disprove Ms.
Weston’s version of the timeline and series of events.” Kooistra Aff. at 2. Kooistra’s
“intent and hope at that stage of trial was that, considering the entirety of the
testimony, Ms. Weston’s credibility would have been sufficiently impeached to
ensure Defendant’s testimony and version of events were considered the most
reliable.” Id. at 7 n. 2.

       Kooistra did not act unreasonably in concluding that the best way to discredit
an alleged sexual assault victim was through scientific evidence and expert testimony

                                         -14-
rather than through attempted character demolition. Kooistra provided reasonable
representation.

                    B. Failure to Hold an Evidentiary Hearing
      Ford maintains the district court erred in declining to hold an evidentiary
hearing on his ineffective-assistance claim.

       “We review for abuse of discretion the district court’s denial of [Ford’s] § 2255
motion without an evidentiary hearing . . . .” Adams, 869 F.3d at 634. “A § 2255
motion can be dismissed without a hearing if (1) the petitioner’s allegations, accepted
as true, would not entitle the petitioner to relief, or (2) the allegations cannot be
accepted as true because they are contradicted by the record, inherently incredible,
or conclusions rather than statements of fact.” United States v. Regenos, 405 F.3d
691, 694 (8th Cir. 2005) (cleaned up).

       Because the record sufficiently demonstrates that Ford’s counsel was not
ineffective, the district court did not err in declining to hold an evidentiary hearing.

                                III. Conclusion
      Accordingly, we affirm the district court’s decision.
                     ______________________________




                                         -15-